Citation Nr: 1443774	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  13-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thrombophlebitis of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946 with subsequent service in the United States Coast Guard Reserve from May 1973 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

In a December 2013 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

In the September 2014 informal hearing presentation, the Veteran's representative raised the issue of entitlement to service connection for a left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a left knee disability is referred to the AOJ for appropriate action.


REMAND

The Veteran contends that he is entitled to service connection for thrombophlebitis of the left leg.  Specifically, he asserts that he is diagnosed as having thrombophlebitis of the left leg, which has been caused or aggravated by his service-connected thrombophlebitis of the right leg.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record demonstrates that the Veteran has a current diagnosis of thrombophlebitis of the left leg.  Additionally, it is undisputed that he is service-connected for thrombophlebitis of the right leg.

Pursuant to the December 2013 Board Remand, the Veteran was afforded a VA examination with medical opinion in January 2014 to address his left leg claim.  The examiner confirmed a diagnosis of thrombophlebitis of the left leg and concluded, "[t]herefore, in my professional opinion, based upon both a review of theextensive Medical Records and upon the cited references from the medical
literature, it is LESS AS LIKELY AS NOT (less than 50% probability) that this
Veteran's LEFT leg disability, to include thrombophlebitis and/or varicose
veins, is caused by or the result of his service-connected RIGHT leg
thrombophlebitis."  [Emphasis as in original].  The examiner provided detailed rationale in support of this conclusion.

Critically, however, the examiner did not provide a conclusion regarding the question of whether the Veteran's currently diagnosed thrombophlebitis of the left leg was aggravated by his service-connected thrombophlebitis of the right leg.

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the currently diagnosed left leg disability-specifically, whether the thrombophlebitis of the left leg was aggravated by his service-connected thrombophlebitis of the right leg.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's thrombophlebitis of the left leg claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current thrombophlebitis of the left leg had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the thrombophlebitis of the left leg was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include by his service-connected thrombophlebitis of the right leg.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  Then, readjudicate the issue of service connection for thrombophlebitis of the left leg.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

